DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received on 01/08/2021 have been entered and fully considered.  Claims 1-6, 8-16, 19, 21, 25-27, and 32-40 are pending.  Claims 7, 17, 18, 20, 22-24, and 28-31 are cancelled.  Claims 1-6, 8-14, 26, 27, 32-35, 37, 38, and 40 are withdrawn.  Claims 15, 21, and 39 are amended.  Claims 15-16, 19, 21, 25, 36, and 39 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19, 21, 25, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0372324 A1 (“Rautanen”) in view of US 2014/0221190 A1 (“Takayama”).
The applied Rautanen reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes 
Regarding claims 15, 16, 19, 36, and 39, Rautanen discloses a gasket for sealing two mating surfaces of a fuel cell (Abstract).  The gasket comprises a core layer comprising chemically exfoliated vermiculite, said core layer interposed between first and second coating layers ([0012]).  The first and second coating layers comprise a glass comprising Si, Al, Mg, Na, Ca, Ba, and/or B in their various oxidized forms ([0030]).  An example of the glass material is Schott GM 31107 ([0031]).  The first and second coating layers further comprise cellulose binders ([0057]).  Rautanen further discloses the first and second coating layers comprise a liquid carrier comprising water ([0055]).  The water is, therefore, 100wt% of the liquid carrier.  The glass is present in the range of 40 – 99% w/w of the dried coating ([0056]).  In example 1, the glass component of the coating composition is present at 66.7 wt% ([0099]).
Rautanen does not expressly disclose a retarder comprising a lignin, lignosulfonate, or a salt thereof, a hydroxycarboxylic acid or salt thereof, a vinyl 
Takayama discloses a crystallizable glass composition as an adhesive material for hermetically sealing a support substrate, an electrolyte, electrodes or other elements which are used in producing an SOFC (Abstract; [0034]-[0035], [0081]).  To control the fluidity or the coefficient of thermal expansion, the crystallizable glass powder may contain filler powder, such as magnesium phosphate (3MgO.P2O5) ([0057]).  It would have been obvious to a person having ordinary skill in the art before the effefctivei filing date of the claimed invention to have included a phosphate (e.g. magnesium phosphate) in the composition of Rautanen as taught by Takayama to control the fluidity or the coefficient of thermal expansion.
In view of the instant specification, see the published application at [0026] and [0031] the glass of the prior art is deemed to inherently be capable of forming an alkaline solution in an equivalent amount of water by weight.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 21 and 25, modified Rautanen discloses the gasket of claims 15 and 39.  Rautanen further discloses a method of producing or sealing a solid oxide cell comprising incorporating the gasket and a solid oxide fuel cell comprising the gasket ([0044]-[0049], [0068]).

Claims 15-16, 25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0203267 A1 (“Chou”) in view of US 2006/0063659 A1 (“Xue”), CN 102386345 A (“Zeng” – machine translation filed by applicant 04/14/2017 cited herein), and US 2014/0221190 A1 (“Takayama”).
Regarding claim 15, Chou discloses a solid oxide fuel cell comprising a multi-layer seal comprising a gasket body and a compliant interlayer formed on first and second opposing surfaces of the gasket body (Abstract; [0021]-[0026]).  The interlayers comprise glass ([0059], [0062], [0072]) and in Example 2 the glass comprises SiO2, B2O3, Na2O, Al2O3, BaO, ZnO, CaO, and K2O ([0089]).
In view of the instant specification, see the published application at [0026] and [0031] the glass of Chou is deemed to inherently be capable of forming an alkaline solution in an equivalent amount of water by weight.  See the sections of MPEP 2112 cited above.
Chou does not expressly disclose the seal comprises a binder component and a liquid carrier comprising greater than 50% by volume water.
Xue discloses a sealant composition for sealing solid oxide fuel cells (Abstract) and teaches mixing the glass component thereof with a binder system to form a paste ([0012], [0031]-[0033]).  The paste allows for ready application to a sealing surface ([0032]).  Representative examples of suitable organic binder materials include methyl cellulose ([0033]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided methyl cellulose in the interlayers of Chou to allow for ready application to a sealing surface and for the sealant composition to be easily placed.
Xue discloses a solvent ([0031]) but does not expressly disclose the solvent comprises greater than 50% by volume water.
Zeng discloses a sealing gasket for a solid oxide fuel cell (Abstract) and teaches the gasket comprises a glass powder, a binder, and a solvent (pg. 4, ¶3).  The binder includes methyl cellulose and the solvent includes deionized water (pg. 4, ¶3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solvent of Xue for the solvent taught by Zeng because, as shown by Zeng, water is a suitable solvent for methyl cellulose in the field of sealing gaskets for a solid oxide fuel cells.  See also MPEP 21444.06(II) and MPEP 2144.07.
Chou does not expressly disclose a retarder comprising a lignin, lignosulfonate, or a salt thereof, a hydroxycarboxylic acid or salt thereof, a vinyl polymer; a 
Takayama discloses a crystallizable glass composition as an adhesive material for hermetically sealing a support substrate, an electrolyte, electrodes or other elements which are used in producing an SOFC (Abstract; [0034]-[0035], [0081]).  To control the fluidity or the coefficient of thermal expansion, the crystallizable glass powder may contain filler powder, such as magnesium phosphate (3MgO.P2O5) ([0057]).  It would have been obvious to a person having ordinary skill in the art before the effefctivei filing date of the claimed invention to have included a phosphate (e.g. magnesium phosphate) in the composition of Chou as taught by Takayama to control the fluidity or the coefficient of thermal expansion.
Regarding claims 16 and 36, modified Chou discloses the gasket of claim 15.  Chou further discloses the gasket body comprises mica ([0055]-[0057]).  Chou further discloses the gasket body is flexible, elastic and tough, having high tensile strength, and can withstand great mechanical pressure perpendicular to plane but the lamination has cleavage and can be easily split into very thin leaves ([0057]).
Regarding claim 25, modified Chou discloses the gasket of claim 15.  Chou further discloses a method of producing and sealing a solid oxide fuel cell comprising incorporating the gasket of claim 15 ([0021]-[0026], [0068], [0076]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0203267 A1 (“Chou”) in view of US 2006/0063659 A1 (“Xue”) and US 2014/0221190 A1 (“Takayama”).
Regarding claim 19, Chou discloses the gasket of claim 39.  Chou discloses in Example 2 the glass contains about 58% SiO2, about 9% B2O3, about 11% Na2O, about 6% Al2O3, about 4% BaO, and ZnO, CaO and K2O ([0089]).  While the recited components add up to 88%, Chuo does not disclose the percentages of ZnO, CaO and K2O.  Therefore, it is not clear that the range would necessarily fall within the claimed range of between 60 to 99.45 wt%.  Chou does not expressly disclose the level of the glass component in each of the first and second coating layers is in a range of between 60 to 99.45 wt% based on a total weight of the coating layer not including any liquid carrier.
Xue discloses a sealant composition for use in sealing solid oxide fuel cells (Abstract).  Xue teaches the composition may comprise up to 40% by weight of filler ([0018], [0026]).  The filler reinforces the sealant microstructure and further enhances the pressure containment capacity of the seal in solid oxide feel cell stack applications ([0018]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a filler as taught by Xue to reinforce the sealant microstructure and further enhance the pressure containment capacity of the seal.  The amount of glass is therefore greater than 60% by weight.  This overlaps with the claimed range.  The amount of glass would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Xue overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Chou does not expressly disclose a retarder comprising a lignin, lignosulfonate, or a salt thereof, a hydroxycarboxylic acid or salt thereof, a vinyl polymer; a monosaccharide or disaccharide; a phosphate; a fluorate; a borate; or a derivative or mixture thereof.
Takayama discloses a crystallizable glass composition as an adhesive material for hermetically sealing a support substrate, an electrolyte, electrodes or other elements which are used in producing an SOFC (Abstract; [0034]-[0035], [0081]).  To control the fluidity or the coefficient of thermal expansion, the crystallizable glass powder may contain filler powder, such as magnesium phosphate (3MgO.P2O5) ([0057]).  It would have been obvious to a person having ordinary skill in the art before the effefctivei filing date of the claimed invention to have included a phosphate (e.g. magnesium phosphate) in the composition of Chou as taught by Takayama to control the fluidity or the coefficient of thermal expansion.

Claims 39 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0203267 A1 (“Chou”) in view of US 2014/0221190 A1 (“Takayama”).
Regarding claims 39 and 21, Chou discloses a solid oxide fuel cell comprising a multi-layer seal comprising a gasket body and a compliant interlayer formed on first and 2, B2O3, Na2O, Al2O3, BaO, ZnO, CaO, and K2O ([0089]).  The ZnO disclosed by Chou is the retarder of the instant claims.
In view of the instant specification, see the published application at [0026] and [0031], the glass of Chou is deemed to inherently be capable of forming an alkaline solution in an equivalent amount of water by weight.  See the sections of MPEP 2112 cited above.
Chou does not expressly disclose a retarder comprising a lignin, lignosulfonate, or a salt thereof, a hydroxycarboxylic acid or salt thereof, a vinyl polymer; a monosaccharide or disaccharide; a phosphate; a fluorate; a borate; or a derivative or mixture thereof.
Takayama discloses a crystallizable glass composition as an adhesive material for hermetically sealing a support substrate, an electrolyte, electrodes or other elements which are used in producing an SOFC (Abstract; [0034]-[0035], [0081]).  To control the fluidity or the coefficient of thermal expansion, the crystallizable glass powder may contain filler powder, such as magnesium phosphate (3MgO.P2O5) ([0057]).  It would have been obvious to a person having ordinary skill in the art before the effefctivei filing date of the claimed invention to have included a phosphate (e.g. magnesium phosphate) in the composition of Chou as taught by Takayama to control the fluidity or the coefficient of thermal expansion.

Response to Arguments
Applicant’s arguments, see pp. 6-8, Sections II-III, filed 01/08/2021, with respect to the rejections of claims 39 and 21 under 35 USC 102 and claims 15-16, 19, 21, 25, 36, and 39 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0221190 A1 (“Takayama”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727